Title: To James Madison from Thomas Paine, 24 September 1795
From: Paine, Thomas
To: Madison, James


Sir,Paris Sepr 24 1795
I have borrowed two hundred and fifty french Crowns of Mr Monroe at Paris and agreeably to my arrangement with him the Money is to be re-paid into your hands in America and I have given and [sic] order to Mr. Benjn. Franklin Bache to pay that sum to you upon my Account.
It was my intention to have returned to America the latter end of the present year (1795) but the illness I now suffer prevents me. I owe this illness (from which I have not much prospect of recovery) partly to Robespiere and partly to Mr. Washington. This perhaps may surprise you, but I have good reason for saying it.
The present Convention of France was elected for the express purpose of forming a Constitution, and they invited by a public decree, the Assistance of foreigners of any Nation. To me they were more particular, by electing me a Member of the Convention, and giving me, as they have done to some others, the honorary Compliment of french Citizen. But they required no Oath of Allegiance, nor of any other kind, from me, nor have I ever taken any. I consider a Constitution as a thing distinct from Laws and from the Government that is to issue from it, and that a Man of any Nation may assist in such a work without any transfer of Allegiance from the Country to which he belongs. It would be otherwise if he became a part of the Government afterwards, because in that Case an oath of Allegiance would be necessary or would be required. My intention was to continue in France no longer than until a Constitution should be formed and then return to America.
Of the violent Measures that followed, what is here called, the revolution of the 31 May 1793 you cannot be uninformed. Towards the latter end of Decr. of that year a Motion was made and carried to exclude foreigners from the Convention in consequence of which I was excluded. A decree had been passed some time before for putting all foreigners in Arrestation who were born in any of the Countries at war with France. It was on the ground of this decree that I was imprisoned having been born in England. I had no other defence against the effect of this decree than that of being reclaimed as a Citizen of America. The Americans then in Paris went to the Bar of the Convention for this purpose but did not succeed. I beleive however that their interference stopt, at least for a time, any further measures against me. But when six or seven Months had passed away and Robespiere saw that the American Government took no interest upon my account but silently connived at my imprisonment he ventured to go a step farther and to propose a decree of accusation against me for the interest of America as well as of France, as you will see by the preface to the second part of the Age of reason to which I refer you.
The violent illness I was seized with in the Luxembourg where I was imprisoned rendered the execution of this intended accusation impossible, for I was not in a Condition to be removed. This preserved me until the Arrival of Mr. Monroe which happened a few days after the fall of Robespiere. The fever was then just beginning to leave me, but in too weak a state to set up. When I was informed of the Arrival of Mr Monroe I expected to be soon in Liberty; but you will judge of my surprise when I was informed by a letter from Mr Whitesides late of Philadelphia that Mr. Monroe had no instructions from the President either verbally or in writing, nor any kind of Authority whatever from him for reclaiming me as a Citizen of the United States, nor for taking any interest upon my account, nor even to enquire any thing about me—that the want of this Authority obliged him (Mr Monroe) to proceed with Caution, lest if he hazarded a reclaimation, the Committee (which was still composed of the Robesperion party) should reject it upon discovering that he was not authorized to make it. This prolonged my imprisonment from the time of Mr Monroe’s Arrival the beginning of August till the 4 of Novr. following, when I was liberated as a Citizen of the United States. In the mean time from the want of every thing that was necessary to promote a State of recovery, and from the approaching cold Season and the want of fuel in the prison, An Abscess began to form itself on the left side which has continued ever since. About two Months ago I had considerable hopes of a Cure and intended returning to America but since then it has taken a Malignant turn accompanied with a fever that confines me to my Chamber. I know that Nature is ingenious in Cures, but seeing that at the end of a year I am become worse instead of better I do not entertain much hopes of being able to return to America. I have however the consolation of having held up long enough to finish the second Part of the Age of Reason and a small Piece entitled Dissertation on first principles of Government.
It would be agreeable to me to live, but if it is not to be so I can quit Life with as much tranquility as any Man that ever passed that scene, for I have done an honest part in the World. But it is not agreeable to me to remember that I owe part of my present Condition to the ungrateful Neglect of a Country, at least of its Government, from which I had a right to expect better things. Mr. Washington has not served America with greater Zeal, nor with more disinterestedness than myself, and I know not that he has done it with better effect. He may perhaps console himself on the cold and callous line of Office and say—that Mr Paine was a french Citizen and therefore he, as President, had nothing to do in the case—But he ought to have informed himself if this was the Case or not, and had he made the enquiry he ought to have done he would have found it was not the Case, for I was imprisoned as a foreigner born in England and that foreigner was a Citizen of America; but had it been otherwise it would not acquit him of ingratitude. He ought at least to have said to somebody—enquire into the Case of Mr Paine and see if there is any thing we can do for him; but Mr Washington has not so much as done this and his not doing it has been interpreted by Robespiere into Connivan[c]e at my imprisonment and would have been fatal to me if he had lived but a few weeks longer. I ought not to have suspected Mr. Washington of Treachery but he has acted towards me the part of a cold blooded traitor. Whether he has done this to gratify the English Government, or to let me fall into distruction in France that he and his faction might exclaim the louder against the french Revolution, or whether he hoped by my extinction he might meet with less opposition in mounting up the American Government—I trouble not myself to know; It is sufficient to me that I know the fact, and any reason he may give will involve him in reproach he will not easily shake off.
When I was released from the Luxembourg as Citizen of the United States, Mr. Monroe invited me to his house where I have been ever since. I wrote Mr. Washington a letter by Mr. Letombe french Consul but on the request of Mr. Monroe I withdrew it. I was the more easily prevailed upon to do this as it was then my intention to return to America the latter end of the present year (1795). I should had I returned, have applied to Mr. Washington and Mr. Randolph for Copies of any letters respecting me which they may have written, tho I very well know they have not a Scrap to give. As the state of my disorder prevents my return I have written to Mr. Washington to send me Copies of such letters if he has any, and that I may not be prevailed upon a second time to withdraw the letter I have sent it off unknown to any person here under Cover to Mr. Bache, for though my residence in Mr. Monroe’s house makes a delicacy in the Case I cannot abridge myself of my independance upon that account. He therefore knows nothing of that letter or this otherwise than respects the repayment of the Money. As there was occasion I should write to you upon that account I have filled up the whole Sheet with what you would not otherwise have been troubled with; but I have long felt a wish to make somebody acquainted with the Case, for I know that when Men have done injustice, as I conceive Mr. Washington has done by me, that they are apt to do more to justify the first.
As to your National Affairs, I mean those contrived and conducted in the dark Chamber of the American Government, there will, I think be an explosion by & by. They do not conduct matters with that Candour and uprightness that is necessary to secure and preserve National Character. America is falling fast into disesteem. The Ministers of the Neutral Powers that are here, I mean those of Sweden and Denmark speak of her with reproach as having no stable character. I know not how France will construe the Treaty of Mr. Jay but the prevailing opinion is that it is an attempt to throw America into the Scale of the Coalized Powers. I think the States will see the necessity of shortening the time of the senate and New Modelling the Executive department. It is too much on the plan of European Courts and Mr Washington appears to be too fond of playing the old Courtier.
Thomas Paine
Remember me to Mr. Jefferson.
